Citation Nr: 0605197	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  He is a recipient of the Combat Infantryman Badge 
(CIB).

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied service connection 
for bilateral hearing loss.  In his notice of disagreement, 
the veteran specifically indicated that he was only pursuing 
service connection for left ear hearing loss, and that is the 
sole issue addressed by the RO in the statement of the case.


FINDING OF FACT

The veteran's left ear hearing loss was not present during 
service or for decades thereafter, and the preponderance of 
the evidence is against a causal link between his current 
left ear hearing loss and any remote incident in service, 
including acoustic trauma.


CONCLUSION OF LAW

The veteran's left ear hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In June 2004, the veteran initiated his claim for service 
connection for hearing loss.  He asserts that his current 
hearing loss is the result of auditory trauma experienced 
during combat in Vietnam. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's hearing loss is sensorineural and would qualify 
under the provision; however, hearing loss was not shown 
within the first post-service year.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
incurred certain injuries during service or that he 
experienced certain symptoms such as pain.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  The veteran's report of 
hearing loss during service or shortly thereafter is 
insufficient to posit credible evidence of a hearing loss 
disability at that time, as hearing loss is possible under 
the regulation without establishing a disability.  The 
regulation requires auditory examination to establish such 
evidence.  None of the evidence produced shows a hearing loss 
disability (as defined in 38 C.F.R. § 3.385 and discussed 
below) via competent evidence within one year of the 
veteran's termination of service.  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board points out that while service medical 
records do not document inservice exposure to acoustic 
trauma, the veteran's combat service makes such exposure 
likely.  Additionally, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of  such if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Here, the veteran is the 
recipient of the CIB, and noise exposure is entirely 
consistent with combat service.  Inservice exposure to 
acoustic trauma related to combat is therefore conceded.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the 
reasons discussed below, such competent medical nexus 
evidence is lacking.



Although he was exposed to acoustic trauma during service, 
the veteran did not develop hearing loss during service or 
for years thereafter.  Service medical records reveal no 
complaints or findings indicative of hearing loss, and the 
veteran's examination prior to separation did not show any 
problem with the ears or with hearing.  While the veteran 
reported complaints of hearing loss since service, a hearing 
loss disability as defined by 38 C.F.R. § 3.385 was not 
documented by medical evidence until 1988.  The Board notes 
that the earliest evidence of hearing loss disability is 
found in the December 1988 private examination report 
indicating speech recognition scores of 92% in each ear.  
Subsequent examinations performed by VA in June and July 2004 
document hearing loss disability, but only in the left ear. 

Despite recent documentation of a hearing loss disability and 
the likelihood that the veteran was exposed to inservice 
acoustic trauma, the preponderance of the medical evidence of 
record does not support the conclusion that any current 
hearing loss is related to service.  Private medical findings 
in records dated from 1988, 1994, and 2004 contain no medical 
opinions in this regard.  In July 2004, VA arranged to have 
the veteran examined for the purpose of determining whether 
he in fact had hearing loss due to service.  The VA examiner 
initially did indicate that the veteran's hearing loss was 
likely at least in part related to his military service; 
however, after reviewing additional medical evidence added to 
the claims file, this examiner submitted an addendum in which 
he changed his opinion.  The pertinent portion of the 
examiner's statement reads as follows: 

"Additional information is now available...which alters 
the previously offered opinion.  An audiometric 
examination performed in December of 1988 indicates 
normal hearing for the right ear and normal hearing 
through 4KHz for the left ear with hearing loss above 
4KHz.  While these test results indicate the hearing for 
the left ear is not clinically normal, the hearing 
thresholds do not meet the criteria for disability under 
VA regulations.  These test results suggest that the 
veteran would not have had a service connected hearing 
loss at the time of separation from the military.  An 
audiometric examination performed in November of 1994 by 
his employer, Union Pacific Railroad, indicates a 
hearing loss at 3KHz and above for his left ear, 
suggesting that the decrease in hearing occurred between 
these two test dates.  Therefore it is not as likely as 
not that his hearing loss is related to his military 
service."

This audiologist is the only one to consider the relationship 
between the veteran's hearing loss and his combat service.  
He found that it was less likely than not that the veteran's 
hearing loss was related to service, especially in light of 
the fact that the veteran was employed as a train conductor 
for decades after service.  The examiner provided a medical 
rationale for his negative opinion, and he indicated why 
findings on audiological examinations over the years support 
his opinion.  There is no medical opinion to the contrary.  

The Board places greater weight on the specific conclusions 
of the VA physician who examined the veteran in July 2004 and 
responded in the November 2004 addendum to specific questions 
posed by VA.  This physician noted the veteran's reported 
history of inservice acoustic trauma.  His initial opinion 
indicated that the hearing loss was service connected.  Upon 
review of the veteran's complete claims file, including 
private examination reports, he changed that opinion.  

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss in service or for 
many years thereafter.  Furthermore, the preponderance of the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's periods of active duty.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); See also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in July 2004.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The claimant was afforded a November 2004 medical 
examination to obtain an opinion as to whether his hearing 
loss can be attributed to service.  Further examination is 
not needed as there is no contrary evidence.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.




ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


